Citation Nr: 0947682	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  02-12 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals, 
fractured jaw.

2.  Entitlement to service connection for residuals of a 
broken blood vessel, left temple area.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The Veteran served on active duty from August 1954 to July 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the Veteran's claims 
of entitlement to service connection for residuals of a 
fracture jaw and a broken blood vessel in the area of his 
left temple.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

For the reasons that will be discussed below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant and his 
representative if further action is required on their part.


REMAND

The Board has previously remanded the case to the RO for 
additional evidentiary development in December 2004 and April 
2006.  Although it regrets further delay of the adjudication 
of the Veteran's appeal, the Board must remand the case once 
again, for the reasons that will be discussed below, to 
ensure complete development of evidence that may support his 
claims.  With the exception of his DD-214 Form, all of the 
Veteran's service treatment and personnel records are 
unavailable and presumed to have been lost in the 1973 fire 
at the records storage facility of the National Personnel 
Records Center.  Therefore, VA must ensure complete 
development of the pertinent record as it has a heightened 
obligation to explain findings and to carefully consider the 
benefit of the doubt rule in cases where records are presumed 
destroyed while in the possession of the government.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran contends that he has residual disabilities 
relating to a jaw fracture and a broken blood vessel in his 
left temple that were the result of fight-related injuries 
sustained in service.  He has consistently reported to VA, 
even as early as 1975 when he filed a claim for VA 
compensation for other disabilities, that he sustained a jaw 
fracture and head injuries during active duty as a result of 
his involvement in a physical altercation with several other 
American servicemen in December 1955, while posted in the 
Federal Republic of Germany.  He indicated that he received 
hospitalization for treatment of these injuries at the 11th 
Field Hospital, United States Army, in Augsburg, Federal 
Republic of Germany, and that his treatment began in December 
1955 and lasted for a period of approximately 30 days.  His 
DD 214 also reflects that his most significant duty 
assignment was the 11th Field Hospital.  

In its previous remands, the Board directed the RO to search 
for alternative records that may show that the Veteran was 
treated in service for head injuries and a fractured jaw and 
thus substantiate his claims.  The RO was asked to search for 
daily records pertaining to the Veteran's unit, the 11th 
Field Hospital, including service treatment records, Surgeon 
General's Office (SGO) records, records of sick call, and 
morning reports.  The records relating to this search request 
reflect only that a search for those records for the period 
from February 1, 1956 - April 30, 1956, was conducted.  A 
review of previous searches indicates that no actual search 
for alternative records relevant to the period of December 1, 
1955 - January 31, 1956, was ever undertaken.  In view of the 
Veteran's accounts of medical treatment in service for his 
fight-related jaw and head injuries beginning in December 
1955, another search should be made for records pertaining to 
this period.  The need to remand for another search for 
records pertinent to this period is especially acute in view 
of correspondence received from the Veteran in October 2009, 
in which he raised the following specific point:

"(VA documents do) not reflect a records search 
for treatment of Army medical records for 11th 
Field Hospital, Augsburg, Germany.  I recall the 
dates of treatment were Dec 1955 through Jan 
1956."

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  A search for the daily records of 
the 11th Field Unit Hospital, United 
States Army, based at the time in 
Augsburg, Federal Republic of Germany, 
for the period from December 1, 1955 - 
January 31, 1956, should be conducted.  
The scope of the search for the daily 
records of this unit should include 
service treatment records, SGO records, 
records of sick call, and morning 
reports.

2.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in compliance with the 
directives of this remand and if they 
are not, the RO should implement 
corrective procedures.

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement 
to service connection for residuals of a 
jaw fracture and a broken blood vessel 
of the left temple area.  If either 
benefit sought on appeal is not granted, 
the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the claims 
currently on appeal.  A reasonable 
period of time for a response should be 
afforded.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

